DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination 
2.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/29/22 has been entered.
Claim Status
3.  The amendment, filed 09/29/22, has been entered. Claims 22, 24-29, 56-58, 65-69, 113-118 are pending. Claims 1-21, 23, 30-55, and 70-112 are cancelled. No claims were amended herein. Claims 56-58, 65-69, and 113-117 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/28/18. Claims 22, 24-29, and 118 are under examination.

Information Disclosure Statement
4.  The information disclosure statement (IDS) submitted on 09/29/22 was filed and entered.  The submission is in compliance with the provisions of 37 CFR 1.97 and has been considered by the Examiner.

Withdrawal of Objections/Rejections
5.  The following are withdrawn from the Office Action, filed 04/29/22:
The rejection of claims 22, 24-25, and 29 under 35 U.S.C. 103 as being unpatentable over Kullisaar et al. 2011 (Cent. Eur. J. Biol. 6(1): 32-40) in view of Kullisaar et al. 2009 (International Journal of Food Microbiology 72: 215-224) and Fichtali 2006 (US 2006/0286205), found on page 4 at paragraph 8, is withdrawn in favor of the rejections set forth below.

The rejection of claim 118 under 35 U.S.C. 103 as being unpatentable over Kullisaar et al. 2011 (Cent. Eur. J. Biol. 6(1): 32-40); Kullisaar et al. 2009 (Intern. J. of Food Microbiol. 72: 215-224), and Fichtali 2006 (US 2006/0286205); as applied to claims 22, 24-25, and 29, and further in view of Lin et al. 2000 (Digestive Diseases and Science 45(8): 1617-1622), found on page 8 at paragraph 9, is withdrawn in favor of the rejections set forth below.

The rejection of claims 26 and 27 under 35 U.S.C. 103 as being unpatentable over Kullisaar et al. 2011 (Cent. Eur. J. Biol. 6(1): 32-40), Kullisaar et al. 2009 (Intern. J. of Food Microbiol. 72: 215-224), and Fichtali 2006 (US 2006/0286205); as applied to claims 22, 24-25, and 29, and further in view of Moen et al., 2005 (US 2005/01 24053), found on page 11 at paragraph 10, is withdrawn in favor of the rejections set forth below.



Claim Interpretation
6.  In the interest of compact prosecution, it is noted that:
There are only two positively recited steps in the independent claim of the claimed method; (1) administering a therapeutically effective amount of a composition comprising a whole-cell, inactivated, bacterial lysate; and (2) measuring changes in isoprostane concentration. 

New Rejections Necessitated by Applicant’s Amendments
New Rejection: Claim Rejections - 35 USC § 103
7.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

8. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



9. The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



10.  Claims 22, 24-25, 29, and 118 are rejected under 35 U.S.C. 103 as being unpatentable over Kullisaar et al. 2011 (Cent. Eur. J. Biol. 6(1): 32-40; of record) in view of Kataria et al. 2009 (Probiotic microbes: do they need to be alive to be beneficial? Nutritional Reviews 67(9): 546-550); Kullisaar et al. 2009 (Intern J of Food Microb 72: 215-224); and Choi et al. 2005 (Effects of Lactobacillus strains on cancer cell proliferation and oxidative stress in vitro; Letters in Applied Microbiology 42:452-458).
	Kullisaar 2011 teaches methods for reducing oxidative stress in humans comprising measuring the amount of isoprostanes in urine samples following consumption (i.e. administration) of probiotic bacteria (e.g. Lactobacillus), wherein consumption significantly reduced the total amount of isoprostanes detected (e.g. see abstract; section 2.1; section 2.7; and Figure 2; meeting limitations found in instant claims 22, 24, 25 and 29).  With regards to the limitation “... wherein the lysate of the bacterium comprises a toll-like receptor (TLR) agonist that regulates redox status in the subject, wherein the TLR agonist activates at least one or more TLRs, wherein the one or more TLRs comprise TLR2 and/or TLR4 and/or Nod-like receptors (NLRs)” in claim 22; it is noted that this limitation has been interpreted as an expression of intended results of the active method step of “administering” (see MPEP 2111.04); Nevertheless, in addition, see Kataria et al. below.
	Therefore, the difference between the prior art and the invention is wherein the probiotic bacteria is administered as an inactivated (i.e. the use of live bacteria vs. killed bacteria) whole cell lysate (i.e. the entire contents of the inactivated cell).
	However, Kataria teaches that the administration of live probiotic organisms is not without risk, both potential and realized, particularly in certain populations (e.g. see abstract) and that there are several concerns about the possibility of unwanted side-effects, including the following: higher risk of problems in sick patients or very young individuals; virulence factors in probiotic bacterial strains; spread of undesired resistance genes in intestinal bacterial populations; ignition of inflammatory response; translocation to the locally draining tissues and blood; possible detrimental effects in patients with atopic dermatitis; possible increased risk for sepsis with use in very premature infants; possible formation of a persistent colony that prevents normal colonization of other microflora; and that this concern is especially valid in sick patients or very young individuals in whom manipulation may result in adverse effects (e.g. see page 547, left column). Kataria teaches that another key issue concerns the safety aspects of bacteria added to particular products marketed for improvement of general health or treatment of (post) infectious symptoms because, in some cases, virulence factors have been detected in probiotic bacterial strains, and the implications of these traits for safety assessments need to be considered in that horizontal transfer can result in the acquisition of virulence genes or antimicrobial resistance in probiotic bacteria (e.g. see page 547, left column). Kataria teaches that specific components of the probiotic bacteria, including those acting on Toll-like receptors (i.e. TLR agonists) would confer the same benefits, but without incurring the risk associated with a live organism and teaches the importance of toll receptors and downstream signally processes for the beneficial effects of bacterial cell components (i.e. benefits not restricted to whole cells) on the modulation of a host response is recognized (e.g. see page 547, right column; page 548, left column; and Figure 1). Kataria teaches inactivated probiotics are expected to be just as effective and considerably safer for the receiving host (e.g. see page 549, conclusion). 
	Further, Kullisaar 2009, demonstrated that probiotic bacteria (e.g. Lactobacillus) both as a whole cell, and a lysate thereof, have antioxidative functional properties (i.e. teaches lysing the cells does not remove the antioxidative properties thereof; e.g. see abstract; Table 1; section 2.3; section 3.1). Kullisaar 2009 demonstrated that the lysates possess high levels of superoxide dismutase (SOD) enzyme activity and a remarkable ability to eliminate hydroxyl radicals (e.g. section 3.1; Table 1; Figure 2). Kullisaar teach the hydroxyl radical eliminating ability of the lysates is comparable to the same effect of reduced glutathione (GSH) which is known as an important cellular scavenger of hydroxyl radicals (e.g. see Figure 2). Kullisaar 2009 teach the SOD enzyme is in the cytoplasm (i.e. within the contents of the lysed cells) because its activity was only detectable in cell lysates (e.g. see page 222, right column). 
	Furthermore, Choi demonstrated that inactivated probiotic bacteria (e.g. Lactobacillus) both as whole cells and fractions thereof maintain antioxidative functional properties, despite the inactivation, and that probiotic bacteria are recognized as alleviating oxidative stress (e.g. see abstract; and page 453, left column). For example, Choi demonstrated the soluble polysaccharide fraction of heat-killed Lactobacillus exhibited a high degree of scavenging activity of the available free radicals (page 456, right column).  It is noted that the Lactobacillus species used was Lactobacillus acidophilus, thereby meeting limitations found in dependent claim 118.
Therefore, it would have been prima facie obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to modify methods for reducing oxidative stress comprising administering live, whole-cell Lactobacillus, as taught by Kullisaar 2011, by using an inactivated Lactobacillus whole-cell lysate, thereby arriving at the claimed invention, because there were several concerns about the unwanted side-effects of administering live probiotics, including higher risk of problems in sick patients or very young individuals; virulence factors in probiotic bacterial strains; spread of undesired resistance genes in intestinal bacterial populations; ignition of inflammatory response; translocation to the locally draining tissues and blood; possible detrimental effects in patients with atopic dermatitis; possible increased risk for sepsis with use in very premature infants; and/or possible formation of a persistent colony that prevents normal colonization of other microflora, as taught by Kataria. Therefore, each and every element is taught in the prior art; however, the combination amounts to no more than a predictable use of prior art elements according to their established functions.
The person of ordinary skill in the art would have been motivated to make the modification because of the concern for sick patients or very young individuals in whom administration of live probiotics would be expected to result in adverse effects, as taught by Kataria.  Thus, the combination is both beneficial and desirable; see MPEP 2144 (II).
The person of ordinary skill in the art would have had a reasonable expectation of success because Kullisaar 2011 had already demonstrated administration of probiotic bacteria whole cells reduced oxidative stress as measured by a decrease in isoprostane levels in urine samples; and Kataria had already taught the advantages of substituting inactivated probiotic bacteria and/or the subcellular components thereof, as long as the functional properties were maintained; and Kullisaar 2009 and Choi had already demonstrated that for probiotic bacteria, including Lactobacillus, the subcellular fractions, whether inactivated or not, retained antioxidative functional properties, and thus would be expected to be able to regulate oxidative stress.  Consequently, the combination leads to expected results because each element performs the same function as it does individually.
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses that applying a known technique to a known device, method or product ready for improvement is obvious because a particular known technique is recognized as part of the ordinary capabilities of one skilled in the art. In the instant case, Kullisaar 2011 contains a “base” method of reducing oxidative stress comprising administering probiotic Lactobacillus and measuring isoprostane levels; and Kataria contains similar methods wherein the technique of using an inactivated, whole cell, probiotic bacteria and/or subcellular components thereof is taught as advantageous (e.g. safer as long as functional properties were retained); while Kullisaar 2009 and Choi had already demonstrated the functional properties (i.e. antioxidative properties) were retained with and/or without inactivation. Thus, one of ordinary skill in the art would have recognized that applying the known technique taught by Kataria would have yielded predictable results (i.e. the same advantages) in view of the teachings of Kullisaar 2009 and Choi. 
Therefore, the claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary.




New Rejection: Claim Rejections - 35 USC § 103
11.  Claims 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Kullisaar et al. 2011 (Cent. Eur. J. Biol. 6(1): 32-40); Kataria et al. 2009 (Nutritional Reviews 67(9): 546-550); Kullisaar et al. 2009 (Intern J of Food Microb 72: 215-224); and Choi et al. 2005 (Letters in Applied Microbiology 42:452-458); as applied to claims 22, 24-25, 29, and 118 above, and further in view of Moen et al., 2005 (US 2005/0124053). 
	The combined teachings of Kullisaar et al. 2011; Kataria et al. 2009; Kullisaar et al. 2009; and Choi et al. 2005 are outlined above. Therefore, the difference between the prior art and the invention is wherein the subject is a non-mammal (dependent claim 26), including fish (dependent claim 27).
	However, Moen teaches similar methods of producing similar bacterial lysates to be used a feedstuff for fish which is particularly useful as a nutrient-filled, flavor-enhancing agent (e.g. [0001, 0008]). Moen teaches much attention has been directed toward the development of new sources of protein for humans and non-human animals; and single cell protein sources such as bacteria are advantageous because they can be used directly (e.g. [0002-0003]).
Therefore, it would have been prima facie obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to modify the methods for administering inactivated whole-cell bacterial lysates to mammals, as taught by the combination of prior art, to non-mammals, including fish, thereby arriving at the claimed invention, because of the recognized need for beneficial new-protein feedstuff for non-human animals, as taught by Moen. Therefore, each and every element is taught in the prior art and the combination has a beneficial result.  However, the combination amounts to no more than a predictable use of prior art elements according to their established functions. The person of ordinary skill in the art would have been motivated to make the modification, with a reasonable expectation of success, because new sources of protein for humans and non-human animals were desirable and single cell protein sources were seen as advantageous because they were used directly.  Therefore, the combination leads to expected results because each element performs the same function as it does individually.
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses that the simple substitution of one known element for another to obtain predictable results is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results".  In the instant case, the combination of prior art teaches a method that only differs from the claimed invention by the substitution of a single component (i.e. substitution of the subject); and the substituted element (e.g. fish) were known and were shown to be in need of new protein sources, as taught by Moen, therefore no change in the function of the substituted element occurred; and one of ordinary skill in the art would be capable of substituting one subject for another with a reasonable expectation of success (i.e. the substitution of the element would lead to predictable results). 
Therefore, the claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary.
Allowable Subject Matter
12.  Claim 28 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
13.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY MAILLE LYONS whose telephone number is (571)272-2966.  The examiner can normally be reached on Monday-Friday 8 am to 5 pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http: //www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

14.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY MAILLE LYONS/Examiner, Art Unit 1645       

October 12, 2022